Citation Nr: 0012850	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  94-46 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for hearing 
loss disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision from the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied an increased disability evaluation for the veteran's 
service-connected hearing loss disability.  The veteran has 
been represented throughout this appeal by the Disabled 
American Veterans.   


REMAND

The veteran asserts that the record supports assignment of an 
increased evaluation for his service-connected hearing loss 
disability.  The local accredited representative states that 
the veteran was last afforded a Department of Veterans 
Affairs (VA) audiological evaluation in 1994.  He requests 
that the veteran be afforded a VA examination for 
compensation purposes to determine the current nature and 
severity of his service-connected hearing loss disability.  

The VA has recently amended the portions of the Schedule For 
Rating Disabilities applicable to hearing loss disability.  
The new regulations and schedular criteria are found in 38 
C.F.R. §§ 4.85, 4.86, 4.87 (1999).  The Board observes that 
the veteran's claim for an increased evaluation for hearing 
loss disability has not been reviewed by the RO under the 
amended rating schedule.  

In reviewing the claims file, the Board observes that the 
veteran was last afforded a VA audiological evaluation in 
January 1994.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his service-connected 
hearing loss disability since 1993 
including the names and addresses of all 
treating physicians.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the claims file.  

2.  The veteran should then be afforded a 
VA examination which is sufficiently 
broad to accurately determine the current 
severity of his service-connected 
sensorineural hearing loss disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail. The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

3.  The RO should then evaluate the 
veteran's entitlement to an increased 
evaluation for his sensorineural hearing 
loss disability under the applicable 
provisions of 38 C.F.R. §§ 4.85, 4.86, 
4.87 as amended.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



			
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


